 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JOSE DE LA CRUZ,                    )   Case No. CV 18-5975-DOC (SP)
12                                       )
                         Petitioner,     )
13                                       )   ORDER ACCEPTING FINDINGS AND
                    v.                   )   RECOMMENDATION OF UNITED
14                                       )   STATES MAGISTRATE JUDGE
     SUPERIOR COURT COUNTY               )
15   OF LOS ANGELES, et al.,             )
                                         )
16                       Respondents.    )
                                         )
17   ___________________________

18
19          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
20 file, and the Report and Recommendation of the United States Magistrate Judge.
21 Further, the Court has engaged in a de novo review of those portions of the Report to
22 which petitioner has objected. The Court accepts the findings and recommendation
23 of the Magistrate Judge.
24 //
25 //
26 //
27 //
28
 1          IT IS THEREFORE ORDERED that respondent’s Motion to Dismiss
 2 (docket no. 6) is granted, and Judgment will be entered denying the Petition and
 3 dismissing this action with prejudice.
 4
           March 14, 2019
 5 DATED: ____________________
 6
 7                                          _____________________________
                                            HONORABLE DAVID O. CARTER
 8                                          UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
